WATSON, Judge.
Plaintiff, Gus Kaplan, Inc., brought this suit to recover damages it sustained, on or about December 2, 1973, when a vent cover blew off during a rainstorm, causing extensive damage to its merchandise. Made defendants were Central Plumbing & Heating Company, a commercial partnership between Leroy and Jimmie B. Guinn; the partners individually; Central’s liability insurer, Hartford Fire Insurance Company; Piccadilly Cafeteria, Inc.; a division of Piccadilly known as National Construction Company; Louisiana Investors of Delaware, Inc.; Aetna Casualty & Surety Company, the liability insurer of both Piccadilly and Louisiana Investors; Tudor Construction Company; and Tudor’s insurer, American Employers Insurance Company. All except Tudor and Tudor’s insurer, American Employers Insurance Company, have appealed from the judgment of the trial court awarding plaintiff Kaplan $55,777.30.
For the reasons assigned in our docket number 5683, Fidelity & Guaranty Insurance Company v. Central Plumbing & Heating Company et al., La.App., 339 So.2d 904, the judgment of the trial court herein is affirmed at the cost of defendants-appellants.
AFFIRMED.